t c memo united_states tax_court domingo a lopez petitioner v commissioner of internal revenue respondent docket no filed date denis m mcdevitt for petitioners rodney j bartlett for respondent memorandum opinion couvillion special_trial_judge respondent determined that petitioner was liable for the following additions to tax for the years and ' unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure additions to tax_year sec_6653 a sec_6653 a sec_6661 dollar_figure dollar_figure --- fifty percent of the interest due on dollar_figure fifty percent of the interest due on dollar_figure the issues for decision are whether for and petitioner is liable for the additions to tax under sec_6653 and for negligence and whether for petitioner is liable for the addition_to_tax under sec_6661 for a substantial_understatement of tax the issues in this case relate to the participation of petitioner as a limited_partner in a partnership known as blythe jojoba i research ltd blythe i or the partnership some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was la jolla california petitioner is a medical doctor specializing in dermatology petitioner has been engaged in the private practice of dermatology in the san diego california area since for approximately years prior to petitioner worked as a physician in the u s navy petitioner was born and raised in the u_s_territory of puerto rico where petitioner's father was an accountant and a coffee bean and citron fruit farmer while growing up petitioner occasionally assisted his father on the coffee bean and citron plantation shortly after his entry into medical practice petitioner began to attend various business and financial seminars in order to become more educated about efficiently sustaining a private medical practice during one of these seminars in petitioner met thomas moore mr moore a financial adviser with coordinated financial services cfs of salt lake city utah mr moore was a promoter for blythe i petitioner engaged mr moore to conduct a comprehensive analysis of petitioner's personal and business financial situation one of mr moore's recommendations was to invest in a tax-sheltered program designed to generate dollar_figure of deductions in and thus he introduced petitioner to the blythe i offering which was being promoted as an agricultural research_and_development partnership according to petitioner mr moore had no apparent previous experience with agricultural or research_and_development partnerships mr moore provided petitioner with a fairly voluminous private_placement memorandum’ the offering which described the proposed investment in and the activities to be conducted through blythe i petitioner reviewed the document and then passed along the private_placement memorandum consisted of some pages plus eight exhibits and a table of contents the offering to his certified_public_accountant and tax attorney denis mcdevitt mr mcdevitt whom petitioner had recently hired to prepare his income_tax returns after reviewing the offering mr mcdevitt advised petitioner that he had no problem with petitioner's investment in blythe i petitioner did not consult any independent expert in the area of agriculture or jojoba plants as to whether jojoba oil or any other jojoba derivative had a potentially lucrative commercial market petitioner nevertheless invested in blythe i on his joint federal_income_tax return petitioner reported wages of dollar_figure from his medical practice and other employment as well as dollar_figure from his wife's employment petitioner also reported interest_income of dollar_figure taxable dividend income of dollar_figure a state_income_tax refund of dollar_figure a capital_loss of dollar_figure and taxable pension income of dollar_figure additionally petitioner reported a loss of dollar_figure from blythe i thus petitioner reported total income of dollar_figure anda total_tax liability of dollar_figure on his joint federal_income_tax return petitioner reported wages of dollar_figure from his medical practice and other employment as well as dollar_figure from his wife's employment petitioner also reported interest_income of dollar_figure a state_income_tax refund of dollar_figure and taxable pension income of dollar_figure additionally petitioner reported a loss of dollar_figure from blythe i thus petitioner reported total income of dollar_figure and a total_tax liability of dollar_figure blythe i was audited by the internal_revenue_service anda notice of final_partnership_administrative_adjustment was issued to the partnership the partnership initiated a tefra proceeding in this court and a decision was entered in utah jojoba i research v commissioner tcmemo_1998_6 which involved a similar jojoba investment program ’ in the decided case this court held that the partnerships did not directly or indirectly engage in research or experimentation and that the partnerships lacked a realistic prospect of entering into a trade_or_business in upholding respondent's disallowance of research_and_experimental_expenditures the court found that the agreements between the partnerships and the proposed research_and_development contractor u s agri research development corp u s agri had been designed and entered into solely to provide a mechanism to disguise the capital contributions of limited partners as currently deductible expenditures the court stated that the activities of the partnerships were another example of efforts by promoters and investors in the early 1980's to reduce the tax_matters_partner of blythe i signed a stipulation to be bound by the outcome of utah jojoba i research v commissioner tcmemo_1998_6 ‘ bighteen docketed cases were bound by stipulation by the outcome of utah jojoba i research v commissioner supra the cost of commencing and engaging in the farming of jojoba by claiming inaccurately that capital expenditures in jojoba plantations might be treated as research or experimental expenditures_for purposes of claiming deductions under sec_174 id as a result of blythe i's tefra proceeding petitioner and his wife were assessed tax deficiencies of dollar_figure for and dollar_figure for plus interest subsequently respondent issued a notice_of_deficiency to petitioner and his wife for and for affected items determining that they are liable for the additions to tax for negligence under sec_6653 and for and and a substantial_understatement of tax under sec_6661 for these additions to tax are the subject of the instant case petitioner's wife did not petition this court and did not testify at trial the first issue is the additions to tax for negligence under sec_6653 and for both years at issue sec_6653 imposes an addition_to_tax in an amount equal to percent of an underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 imposes another addition_to_tax in an amount equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations respondent’s determinations in a notice_of_deficiency are presumed correct and petitioner must establish otherwise rule a 290_us_111 cf sec_7491 c respondent determined that petitioner's underpayments were due to negligence petitioner therefore has the burden of proving he was not negligent in deducting his share of the partnership’s losses 64_tc_651 affd 566_f2d_2 6th cir 58_tc_757 anderson v commissioner tcmemo_1993_607 affd 62_f3d_1266 10th cir negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under like circumstances 62_f3d_1266 10th cir affg tcmemo_1993_607 85_tc_934 glassley v commissioner tcmemo_1996_206 the focus of inquiry is on the reasonableness of the taxpayer’s actions in light of his experience and the nature of the investment henry schwartz the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 added sec_7491 which places the burden of production on the secretary with respect to a taxpayer’s liability for penalties and additions to tax in court proceedings arising in connection with examinations commencing after date petitioner does not contend nor is there evidence that his examination commenced after date or that sec_7491 is applicable in this case corp v commissioner 60_tc_728 greene v commissioner tcmemo_1998_101 affd without published opinion 187_f3d_629 4th cir glassley v commissioner supra turner v commissioner tcmemo_1995_363 whether a taxpayer is negligent in claiming a tax deduction depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction 82_f3d_918 9th cir affg tcmemo_1994_217 see greene v commissioner supra a taxpayer may avoid liability for negligence penalties under some circumstances if the taxpayer reasonably relied on competent professional advice see 89_tc_849 affd 904_f2d_1011 5th cir affd on other issue 501_us_868 such reliance however is not an absolute defense to negligence but rather a factor to be considered id moreover the taxpayer must show that the professional adviser had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter id the facts pertinent to the instant case relating to the structure formation and operation of blythe i are as discussed in utah jojoba i research v commissioner supra with the exception of a few specific dates and dollar amounts blythe i was organized in date as a limited_partnership for the described purpose of conducting research_and_development r d involving the jojoba plant the offering dated date provided for a maximum capitalization of dollar_figure consisting of limited_partnership units at dollar_figure per unit bach unit required a cash downpayment of dollar_figure anda noninterest--bearing promissory note in the principal_amount of dollar_figure payable in annual installments with an acceleration provision in the event of default the offering was limited to investors with a net_worth exclusive of home furnishings and automobiles of dollar_figure or investors whose net_worth was dollar_figure exclusive of home furnishings and automobiles and who anticipated that for the taxable_year of the investment they would have gross_income equal to dollar_figure or taxable_income a portion of which but for tax-advantaged investments would be subject_to a federal_income_tax rate of percent petitioner invested in four limited_partnership units which reguired an initial downpayment of dollar_figure and execution of a promissory note for dollar_figure with payments of dollar_figure each year from through dollar_figure per year from through and a final payment of dollar_figure in on the promissory note the record reflects that the dollar_figure due in and the dollar_figure due in totaling dollar_figure were paid in petitioner defaulted on the remainder due on the promissory note -- - the offering identified william kellen mr kellen as the general_partner and u s agri as the contractor for the r d program under an r d agreement additionally a license agreement between blythe i and u s agri granted u s agri the exclusive right to utilize technology developed for blythe i for years in exchange for a royalty of percent of all products produced the offering included copies of both the r d agreement and the license agreement the r d agreement was executed concurrently with the license agreement according to its terms the r d agreement expired upon the partnership's execution of the license agreement since the two were executed concurrently amounts paid to u s agri by the partnership were not paid pursuant to a valid r d agreement but were passive investments in a farming venture under which the investors' return if any was to be in the form of a royalty pursuant to the licensing agreement thus as this court held in utah jojoba i research v commissioner tcmemo_1998_6 the partnership was never engaged in research or experimentation either directly or indirectly moreover this court found in utah jojoba i research v commissioner supra that u s agri's attempts to farm jojoba commercially did not constitute research_and_development thereby concluding that the r d agreement was designed and entered into solely to decrease the cost of participation in the jojoba farming venture for the limited partners through large upfront deductions for expenditures that were actually capital contributions the court concluded further that the partnership was not involved in a trade_or_business and had no realistic prospect of entering into a trade_or_business with respect to any technology that was to be developed by u s agri petitioner here contends that his investment in blythe i was motivated solely by the potential to earn a profit petitioner contends further that his reliance on the advice of his certified_public_accountant and tax attorney mr mcdevitt should absolve him of liability for the negligence_penalty in this case petitioner also argues that taking into account his experience and the nature of the investment in blythe i he exercised the due care that a reasonable and ordinarily prudent person would have exercised under like circumstances for the reasons set forth below the court does not agree with petitioner's contentions first the principal flaw in the structure of blythe i was evident from the face of the very documents included in the offering a reading of the r d agreement and licensing agreement both of which were included as part of the offering plainly shows that the licensing agreement canceled or rendered ineffective the r d agreement because of the concurrent execution of the two documents thus the partnership was never engaged either directly or indirectly in the conduct of any research or experimentation rather the partnership was merely a passive investor seeking royalty returns pursuant to the licensing agreement any experienced attorney capable of reading and understanding the subject documents should have understood the legal ramifications of the licensing agreement canceling out the r d agreement however petitioner's tax attorney mr mcdevitt obviously failed to review diligently the offering prior to advising petitioner to invest in blythe i it is also clear from the record that petitioner failed to scrutinize carefully the offering himself secondly in making his investment in blythe i petitioner relied on the advice of his certified_public_accountant and tax attorney mr mcdevitt and mr moore who was a promoter for the partnership mr mcdevitt made only a cursory review of the offering and made no objection to petitioner's investment in blythe i when asked at trial whether he endorsed the investment mr mcdevitt stated that endorse might be too strong a word mr mcdevitt did not give petitioner a written opinion about the investment nor did he conduct any independent research or consult any type of agricultural or jojoba plant expert about the investment instead he relied solely on the representations made in the offering moreover at trial mr mcdevitt claimed that at the time he advised petitioner about blythe i he had prior experience with agricultural partnerships and research_and_development partnerships yet no evidence about the amount scope and nature of such experience was produced mr mcdevitt failed to conduct any independent investigation to determine whether the specific research_and_development proposed to be conducted by or on behalf of the partnership would have qualified for deductions under sec_174 it is also notable that mr mcdevitt had no background or experience in the area of jojoba plants there is no evidence in the record to suggest that petitioner or his wife ever guestioned mr mcdevitt about the facts and or legal analysis upon which he based his recommendations further the record is devoid of any evidence that petitioner asked mr mcdevitt to explain the blythe i investment to him particularly those portions of the offering that he had opted not to read or apparently was unable to understand the facts in this case are similar to those in glassley v commissioner tcmemo_1996_206 in which this court found that the taxpayers acted on their fascination with the idea of participating in a jojoba farming venture and their satisfaction with tax benefits of expensing their investments which were clear to them from the promoter’s presentation they passed the offering circular by their accountants for a glance similarly petitioner here acted on his enthusiasm for the potential uses of jojoba and acted with knowledge of the tax benefits of making the investment the evidence in this record suggests that the nature of the advice given by mr mcdevitt was highly generalized and based primarily on a mere cursory review of the offering rather than on independent knowledge research or analysis petitioner failed to show that mr mcdevitt had the expertise and knowledge of the pertinent facts to provide informed advice on the investment in blythe i see freytag v commissioner t c pincite accordingly petitioner failed to establish that his reliance on the advice of mr mcdevitt was reasonable or in good_faith see glassley v commissioner supra the court next examines petitioner's reliance on the advice of mr moore petitioner admitted that he relied heavily on the advice of mr moore and the information contained in the offering in making his investment in blythe i yet mr moore also had no background or expertise in the areas of agriculture or jojoba plants in fact it appears that nearly all other potential investments recommended to petitioner by mr moore in his financial analysis were real_estate investments and that blythe i was the only investment of an agricultural nature advocated by -- - him more importantly because mr moore had a personal profit_motive in selling this investment to clients he had a conflict of interest in advising petitioner to purchase the limited_partnership interests the advice petitioner received from mr moore fails as a defense to negligence due to his lack of competence to give such advice and the clear presence of a conflict of interest see 91_tc_524 petitioner's reliance on the advice of mr moore was unreasonable under the circumstances outside of mr mcdevitt and mr moore petitioner made no other inguiry into the viability of this partnership's proposed research and operations the court finds it notable that the offering listed at least potential uses of jojoba nuts yet petitioner failed to explore the plausibility of any of those potential uses some of the potential uses listed in the offering were various lubricants for high-speed or high- temperature machinery cosmetics shampoos and soaps sunscreens pharmaceuticals cooking oils disinfectants polishing waxes corrosion inhibitors candles animal feed supplements and fertilizer being a physician it seems logical that petitioner would have had some access to information about the commercial petitioner acknowledged in his testimony that he knew mr moore was receiving commissions for finding investors to purchase the limited_partnership interests -- - use of jojoba in the pharmaceutical arena however petitioner failed to pursue this possibility petitioner's failure to investigate independently any of the enumerated potential uses of jojoba plants was unreasonable under the circumstances petitioner had no legal background or training limited agricultural background or training and no prior background with jojoba plants yet he consulted few if any sources of such information prior to investing in blythe i petitioner's limited youthful background with the growth and sale of coffee and citron should have educated petitioner that no two plant species respond to identical treatment and that each has a different potential for commercial production and sales ’ petitioner appears to argue that it would have been difficult for him to locate an appropriate expert to examine the investment on the contrary the court does not believe that petitioner would have experienced a great degree of difficulty in contacting the agricultural department of a nearby college or university or going to another reliable source to inquire about the research_and_development of jojoba plants and their potential commercial usage if any a indeed petitioner testified that the commercial market for coffee was much larger and more lucrative than that for citron reasonable and ordinarily prudent investor would have at least attempted to make this type of inquiry under the circumstances petitioner was not a naive investor and should have recognized the need for independent professional advice see 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd in part without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir glassley v commissioner tcmemo_1996_206 in fact the offering cautioned that prospective investors should not construe this memorandum or any prior or subsequent communications as constituting legal or tax_advice and urged investors to consult their own counsel as to all matters concerning this investment the offering was replete with statements including the cover page statement that this offering involves a high degree of risk warning of tax risks involved with the investment and the highly speculative nature of the commercial viability of the jojoba plant the offering contained inconsistent information such as the statement on page that the general_partner has limited experience in dealing in petitioner testified that at the time of his investment in blythe i he was aware of jojoba research being conducted at the university of california at riverside and the university of arizona at tucson also in utah jojoba i research v commissioner tcmemo_1998_6 the court noted that there were experimental jojoba plantations located at the university of california at riverside of which the general_partner of blythe i mr kellen was aware -- - jojoba beans and is mainly relying on the r d contractor to develop technology and plant cultivars over the term of the r d agreement contrasted with the statement on page that the general_partner pioneered the development of the blythe airport as an alfalfa ranch and jojoba farming in desert center and was familiar with the development of jojoba citrus vineyards alfalfa and asparagus such inconsistencies should have raised a healthy suspicion in the mind of a reasonable and ordinarily prudent investor even one lacking any legal tax or agricultural background however petitioner did not carefully read the offering nor did he make any effort to have the investment explained to him prior to committing to invest in blythe i the court is mindful that the court_of_appeals for the ninth circuit ninth circuit the court to which an appeal in this case would lie has held that experience and involvement of the general_partner and the lack of warning signs could reasonably lead investors to believe they were entitled to deductions in light of the undeveloped state of the law regarding sec_174 see 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 in its holding the ninth circuit explained that the supreme court's decision in 416_us_500 left unclear the extent to which research must be in connection with a trade_or_business for purposes of qualifying for an immediate deduction under sec_174 however in the instant case the partnership was neither engaged in a trade_or_business nor conducting research_and_development either directly or indirectly additionally the experience in jojoba research_and_development of the general_partner of blythe i mr kellen was questionable at best as evidenced by conflicting statements in the offering also it is apparent from the evidence presented in this case that mr kellen had minimal involvement in the partnership petitioner is precluded from relying upon a lack of warning as a defense to negligence when there is no evidence that a reasonable investigation was ever made and the offering materials contained many warnings of the tax risks associated with the investment on this record the court finds that petitioner did not exercise the due care of a reasonable and ordinarily prudent person under the circumstances consequently the court holds that petitioner is liable for the negligence additions to tax under sec_6653 and for each of the years at issue respondent is sustained on this issue the second issue is whether petitioner is liable for the addition_to_tax under sec_6661 for a substantial_understatement of tax for sec_6661 as amended by the omnibus budget reconciliation act of publaw_99_509 - - sec_8002 100_stat_1951 provides for an addition_to_tax of percent of the amount of any underpayment attributable toa substantial_understatement_of_income_tax for the taxable_year a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax reguired to be shown on the return or dollar_figure sec_6661 b a generally the amount of an understatement is reduced by the portion of the understatement that the taxpayer shows is attributable to either the tax treatment of any item for which there was substantial_authority or the tax treatment of any item with respect to which the relevant facts were adequately disclosed on the return sec_6661 b if an understatement is attributable to a tax_shelter_item however different standards apply first in addition to showing the existence of substantial_authority a taxpayer must show that he reasonably believed that the tax treatment claimed was more_likely_than_not proper sec_6661 c ii second disclosure whether or not adequate will not reduce the amount of the understatement sec_6661 b c i substantial_authority exists when the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary positions sec_1 b income_tax regs petitioner has failed to --- - show that substantial_authority existed for the tax treatment of the blythe i loss on his return adequate_disclosure of the tax treatment of a particular item may be made either in a statement attached to the return or on the return itself if it 1s in accordance with the requirements of revproc_83_21 1983_1_cb_680 sec_1 b and c income_tax regs the record indicates that petitioner did not attach a statement to his return disclosing the specific facts surrounding the blythe i loss deduction revproc_83_21 supra applicable to tax returns filed in lists information that would be deemed sufficient disclosure if listed on the return itself without the necessity of attaching an additional statement to the return however none of the specific tax items referenced in revproc_83_21 supra are relevant to the instant case if disclosure is not made in compliance with the regulations or the revenue_procedure adequate_disclosure on the return may still be satisfied if sufficient information is provided to enable respondent to identify the potential controversy involved schirmer v commissioner 89_tc_277 however a mere claiming of the loss without further explanation is not sufficient to alert respondent to the controversial sec_174 deduction of which the partnership loss consisted petitioner has failed to show that the relevant facts pertaining to his -- - blythe i loss deduction were adequately disclosed on his return finally sec_6661 provides the secretary with the discretion to waive the sec_6661 addition_to_tax if the taxpayer shows he acted with reasonable_cause and in good_faith this court reviews the secretary’s failure to waive the addition_to_tax for abuse_of_discretion see 110_tc_189 petitioner argues that he acted in good_faith and reasonably relied upon the advice of mr mcdevitt in claiming the relevant loss however nothing in the record indicates that petitioner requested a waiver for good_faith and reasonable_cause under sec_6661 in the absence of such a request this court cannot review respondent’s determination for an abuse_of_discretion see id in any event petitioner has not shown that he met the tests of reasonable_cause and good_faith petitioner failed to prove that he had substantial_authority for his treatment of the partnership loss and that he adequately disclosed the relevant facts of that treatment the understatement upon which the addition_to_tax was imposed was dollar_figure the understatement is substantial because it exceeds as noted earlier even if an adequate_disclosure had been made on the return such disclosure would not reduce the amount of the understatement attributable to a tax_shelter_item - - the greater of dollar_figure or percent of the amount required to be shown on the return on this record the court holds that petitioner is liable for the addition_to_tax under sec_6661 for a substantial_understatement of tax for respondent is sustained on this issue decision will be entered for respondent the amount required to be shown on the return was dollar_figure percent of which equals dollar_figure
